Name: Commission Regulation (EEC) No 3625/87 of 1 December 1987 on arrangements for imports into the Community of certain textile products (category 1), originating in India
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  leather and textile industries
 Date Published: nan

 3 . 12. 87 Official Journal of the European Communities No L 341 /21 COMMISSION REGULATION (EEC) No 3625/87 of 1 December 1987 on arrangements for imports into the Community of certain textile products (category 1), originating in India THE COMMISSION OF THE EUROPEAN COMMUNITIES, India before the date of entry into force of this Regula ­ tion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in India and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 1 ) specified in the Annex hereto and originating in India have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86 on 18 November 1987 India was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested India for a provi ­ sional period of three months to limit exports to the Community of products falling within category 1 to 2 757 tonnes with effect from the date of the request for consul ­ tations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provi ­ sionally to imports of the category of products in ques ­ tion : Article 2 1 . Products referred to in Article 1 shipped from India to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from India on or after 18 November 1987 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from India before the date of entry into force of this Regulation. Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from India to the Community between 18 November 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas this quantitative limit should not prevent the importation of products covered by them shipped from 0 OJ No L 387, 31 . 12. 1986, p. 1 . It shall apply until 17 February 1988 . No L 341 /22 Official Journal of the European Communities 3 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1987. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Third country Units Member State Quantitative limits from 1 8 November 1 987 to 17 February 1988 1 55.05 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65, 67, 69, 72, 78 , 81 , 83, 85, 87 Cotton yarn, not - put up for retail sale India tonnes D F I BNL UK IRL DK GR ES PT EEC 703 191 604 243 752 110 31 18 87 18 2 757